 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-—eewe ee nr ewe ee eer we eee ee eee we we ee eee eee xX
CEDRIC BISHOP, :
Plaintiff, :
: ORDER

-against- :

: 19 Civ. 1313 (GBD)
SEA TOW SERVICES INTERNATIONAL, INC., :
Defendant. :
were we ewe ee eee eee eee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

The April 22, 2020 conference is adjourned to July 8, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
